Case 2:18-cv-13361-AC-EAS ECF No. 1-4 filed 10/26/18 PagelD.50 Page 1of2

EXHIBIT C
2 of 2
8 —PagelD.51 Page

No. 1-4 filed 10/26/1 ck

Case 2:18-Cv-13361-AC-EAS ECF :

     

  
 
  

   
 

 
    
  
 
   

1ed that yc Dassen appl cation is being delayed
investigation suspected fraudulent activity involving passport and
activity, where you were claimed in various applications to be

      
   
   
    
       
 
 
   

In

multiple individual's 2
his investigation and to help determine which of your claimed children are.
daughter (Ms. Arw

a Taher Alashwal) voluntarily agreed to submitaDNA
Darison purposes. You were also informed that we were also going to
children (and those claiming to be your children) to interview and collect

    
    
     

email, p ease send the in

Pee ee formation to
asier, please send to: —

 
 

Schon state, ov
S$ New York Field Office
Attn: SA Michael Schon
2 Executive Drive, 3° Floor
ee - Fort lee, ny 07024

  
 

_ Thank you in advance to your timely reply,

Respectfully

. Michael Schon
Special Agent. a
es Department of State
oe OSS New York Field Office :
ShOMMI@State coy

   

 

ene
